259 F.2d 270
THE COLONY, INC., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13008.
United States Court of Appeals Sixth Circuit.
Sept. 2, 1958.

Richard C. Oldham and Baldwin C. Burnam, Louisville, Ky., for petitioner.
Charles K. Rice, John Potts Barnes, Lee A. Jackson, Robert N. Anderson, Grant W. Wiprud and John M. Morawski, Washington, D.C., for respondent.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The judgment of this court, 244 F.2d 75, having been reversed by the Supreme Court of the United States on June 9, 1958, in Colony, Inc., v. Commissioner of Internal Revenue, 1957, 357 U.S. 28, 78 S.Ct. 1033, 2 L.Ed.2d 1119.


2
It is ordered that the mandate issued by this court on May 14, 1957, be and it hereby is recalled, and that the decision of the Tax Court, 26 T.C. 30, be and it hereby is set aside, and the case is remanded to the Tax Court for proceedings consistent with the opinion of the Supreme Court of the United States.